Citation Nr: 0430659	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-00 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a testicular 
disorder, claimed as secondary to service connected chronic 
recurrent osteomyelitis of the left os calcis.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service connected chronic 
recurrent osteomyelitis of the left os calcis.

3.  Entitlement to an increased evaluation for chronic 
recurrent osteomyelitis of the left os calcis, currently 
evaluated as 60 percent disabling.

4.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1943.  This appeal arises from January 2002, April 
2002, and August 2002 rating decisions of the Department of 
Veterans Affairs (VA), Phoenix, Arizona, regional office 
(RO).  

The veteran testified before a Veterans Law Judge in Phoenix, 
Arizona, in January 2004.  The tape of that hearing was 
subsequently lost, and the veteran was provided an 
opportunity to testify at a rescheduled hearing.  In October 
2004, the veteran appeared before the undersigned in a 
videoconference hearing, and a transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA letter sent to the veteran in June 2003 did not 
notify the veteran of the evidence he needed to supply and 
what VA would do in order to assist him with his claims for 
service connection for a low back disorder, and for an 
increased rating for osteomyelitis, under Quartuccio, supra.

The veteran contends that he is unable to work due to his 
service connected osteomyelitis, which is currently evaluated 
as 60 percent disabling.  He also contends that he is 
entitled to a higher schedular evaluation for his service 
connected osteomyelitis, and that he has disorders of the low 
back and testicle that are etiologically related to his 
service connected osteomyelitis.  

The veteran reported at his videoconference hearing that he 
had received recent treatment at the VA Medical Center in 
Tucson and the VA clinic at Ft. Huachuca, Sierra Vista, for 
his osteomyelitis and his back disorder.  Current records 
must be obtained from those facilities in order to properly 
evaluate his claims.

Additionally, a current VA examination is necessary to 
ascertain the current extent and severity of the veteran's 
service connected osteomyelitis, including its impact on his 
ability to secure and follow a substantially gainful 
occupation.  An examination is also necessary in order to 
determine whether the veteran currently has a chronic 
testicular disorder that is related to the service connected 
disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims for secondary service 
connection for a low back disorder, and 
for an increased rating for 
osteomyelitis.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  The RO should obtain copies of the 
complete treatment records of the veteran 
from the VA Medical Center in Tucson, 
Arizona, and the VA clinic at Ft. 
Huachuca, Sierra Vista, Arizona, since 
January 2000.  All records obtained 
should be associated with the claims 
folder.

3.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected 
osteomyelitis of the left os calcis.  The 
examiner should comment on whether the 
veteran's service connected osteomyelitis 
extends into major joints, is manifested 
by anemia, amyloid liver changes, or 
other continuous constitutional symptoms.  
The examiner should also be asked to 
render an opinion as to the impact of the 
veteran's service-connected disability on 
his industrial capabilities, and 
specifically, whether the veteran's 
service-connected disability, to the 
exclusion of age and the existence or 
degree of non-service-connected 
disabilities, prevents employment.  

Additionally, the examiner should 
determine whether the veteran has a 
current chronic testicular disorder that 
is etiologically related to his service 
connected osteomyelitis, and if so, the 
nature of the testicular disorder.

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

4.  Following the above, the RO should 
readjudicate the veteran's claims.  A 
supplemental statement of the case should 
be provided to the veteran and his 
representative, and they should be given 
an adequate period of time in which to 
respond.  Then, if appropriate, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
an adverse outcome.  38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




